Citation Nr: 0017965	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-19 158	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than an anxiety disorder.  

2.  Entitlement to an increased evaluation for an anxiety 
reaction, currently rated as 50 percent disabling.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart

INTRODUCTION

The Board has added an introductory statement to address a 
series of letters dated after the date of the veteran's 
death.  One of these statements was submitted by the 
veteran's spouse.  In her letter, the spouse appeared to 
contend that the cause of the veteran's death was related to 
his military service.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1943 to October 1944.  

2.	In July 2000 the Board was notified that the veteran 
died on May 18, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



